Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A non-final action was mailed on 8/5/2021 with objections and rejections made under 35 USC 112(b), deposit, scope of enablement, written description, and 35 USC 103. The response from applicant received 11/05/2021 has obviated all the issues other than those listed in the below-stated 112(b). Suggestions as to how to overcome these issues follow the rejections. Attempts to call applicant to address the remaining issues were unsuccessful.

Claims 1 and 4-8 are pending. 
Claims 1 and 4-8 have been amended. 
Claims 2-3 and 9 have been canceled.
Claims 1 and 6-7 and dependent claims 4-5 and 8, by virtue of their dependency, are currently rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-7 and by virtue of their dependency, claims 4-5 and 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected for the recitation of “species” in lines 3, 5 and the fifth line from the end.  The invention is based on being able to determine various tobacco variety’s resistance to Alternaria alternata. However, the recitation of “species” limits the claims to determining whether an entire genus and species of tobacco is resistant.
Claim 1 is further rejected, as is claim 6,  for the confusing interchange of resistance to Alternaria alternata, brown spot disease, and leaf spot disease. 
Claim 1 is further rejected for the confusing use of “comprising” in line 8.
Claim 6 is rejected for the confusing use of “3)” in line 1 , “moisturizing” in line 9, and “forming” in line 12.


The following suggested changes would obviate the above rejections: 

In claim 1, line 1 and 5th line from the end, “species’” has been changed to –variety’s--. 

In claim 1, line 2, after “Alternaria alternata”, the following has been inserted, --(brown spot disease)--. 

In claim1, line 3, and in the last three lines, “species” has been changed to –variety--.

In claim 1, in line 8 (last word at the end of the first paragraph (1)), “comprising” has been changed to –comprises--.

In claim 1, line 1 of (3) and line 1 of (4), “leaf” has been changed to –brown--.

In claim 6, line 1, “3)” has been changed to –(3)--.

In claim 6, line 2, “leaf” has been changed to –brown--.

In claim 6, line 9, “moisturizing” has been changed to –moisturizes the leaves--.

In claim 6, line 12, “forming” has been changed to –forms--.

In claim 7, line 5, “a temperature” has been changed to –the temperature--.


REASONS WHY THE CLAIMS ARE DEEMED TO BE FREE OF THE PRIOR ART


In the First Action on the Merits from 8/05/2021, objections and rejections under 35 USC 112(b), 112(a) deposit, 112(a) scope of enablement, 112(a) written description, and 103 were made. The amendments pertaining to the objections and 112 rejections have resolved those issues and the reasons why are evident. An explanation as to why the instant invention is free of the art in light of the rejection under 35 U.S.C. follows.
Claims 1-9 were previously rejected under 35 U.S.C. as being unpatentable over Jun et al (CN107821159A) in view of Pawelec et al, Better Crops, and Poorter et al. Please note that there was a typo in the name associated with the Chinese patent. It is not Jun et al. Rather, the assignee and inventors are:  Yunnan INST Tobacco AGRI SCI, Dunhuang Fang, Xhijun Tong, Yongping Li, Bingguang  Xiao, Xuejun Chen, Yahui Wang, Yihan Zhang, Xingfu Wu, and Chunjiang Yang which share many of the same inventors as in the instant application. The Office regrets this error.
CN107821159A teaches most of the elements in the claims with the exception of the culture conditions and growing environment. The other references teach the growing conditions and environment. CN107821159A. Jun et al teach that potassium fertilizer should be reduced by 5 to 10% and then stopped when the tobacco is in the bud growth stage. The Examiner accounts for this by explaining that CN107821159A teach that potassium fertilizer can increase sensitivity of plant leaves to the disease-causing organism and then indicates that Better Crops teach that foliar application of 
Applicant, in the response from 11/05/2021 argues that the reference essentially teaches away from using potassium to mature the seedling’s leaves.
This argument has been carefully considered and is persuasive. In Section C under the “Summary of the Invention”, as indicated in the rejection, CN107821159A teaches reducing the amount of potassium fertilizer. The Examiner stated that because the Chinese patent goes on to indicate that potassium can ensure the normal growth of tobacco plants and can also increase the sensitivity of plant leaves, that taken with the teaching of Better Crops that foliar and other application of potassium reduces disease infection and would have led to one of ordinary skill in the art to apply potassium. However, an increase in sensitivity of plant leaves is not equivalent to a reduction in infection. In fact, it would appear that the two statements are actually polar opposite of each other because an increase in sensitivity would allow for greater infection whereas a reduction in disease is actually also a reduction in sensitivity. As a result, the teachings in CN107821159A would not have led one to consider applying potassium as is suggested by Better Crops.
The maturation acceleration process (which includes low light levels and potassium foliar spray) results in a smaller sized leaf than leaves cultivated by a conventional method. Low light intensity may cause plants to grow larger leaves to compensate (see Francis and Gilman, Italian Botanist 8: 35-45, 4 Dec 2019, Light intensity affects leaf morphology in a wild population of Adenostyles alliariae (Asteraceae), downloaded from https://italianbotanist.pensoft.net/article/39393/, abstract). 
In tobacco, plants grown in the shade also have been reported as having larger leaves (Brad Christian, What is shade grown tobacco?, 1/25/2019, downloaded from https://totalleafsupply.com/what-is-shade-grown-tobacco/)  (Wu et al, Low Light Alters the 
Foliar applications of potassium have been shown to increase tobacco leaf size as well (Basha et al., Response of bid tobacco (Nicotiana tabacum L.) to foliar nutrition with nitrogen and potassium under rainfed conditions, Journal of Pharmacognosy and Phytochemistry, 2019: 8(1): 205-207, available online at www.phytojournal.com https://www.phytojournal.com/archives/2019/vol8issue1/PartD/7-6-440-683.pdf, see abstract).
The independent claim requires that leaves be matured by adding a row cover and by adding potassium sulfate or potassium dihydrogen phosphate in root and foliar applications, resulting in mature leaves having a smaller size than non-treated leaves. Characteristic features of such matured leaves, in addition, to being smaller in size, are light green leaves with white main veins, leaves feeling sticky to the touch, and SPAD (soil plant analysis development) values of 25-35. One of ordinary skill in the art would not have expected to get leaves smaller in size through such a treatment and indeed the main reference teaches away from the application of potassium in a method that is very similar to the instant invention. As a result, the arguments are persuasive and the previous rejection under 35 USC 103 is hereby dropped.

Conclusion
	No claim is allowed.  
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661